COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-288-CV





THE ESTATE OF JOHN AROON

SOOKMA, DECEASED 	

------------



FROM PROBATE COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------	

Appellant Julia A. Sookma attempts to appeal from the trial court’s orders signed on January 8, 2008; January 17, 2008; February 1, 2008; and February 5, 2008.  According to the trial court clerk, the trial court did not sign any orders on January 17, 2008 or February 5, 2008.  The trial court’s January 8 and February 1 orders authorized the county clerk to invest disputed funds on deposit with the county clerk in interest-bearing accounts and thus do not appear to be final appealable orders
.  
See
 
Tex. Prob. Code Ann.
 § 5(g) (Vernon Supp. 2008); 
Crowson v. Wakeham
, 897 S.W.2d 779, 783 (Tex. 1995) (stating that if there is an express statute declaring the phase of the probate proceedings to be final and appealable, that statute controls; otherwise, if there is a proceeding of which the order may logically be considered a part, but one or more pleadings also part of that proceeding raise issues or parties not disposed of, then the probate order is interlocutory).

On July 11, 2008, we notified Sookma of our concern that we lacked jurisdiction over this appeal and stated that we would dismiss the appeal unless Sookma or any party desiring to continue the appeal filed on or before July 21, 2008 a response showing grounds for continuing the appeal.  
See 
Tex. R. App. P.
 42.3.  We received no response.

Accordingly, because the trial court’s 
January 8 and February 1 orders 
are not final, appealable orders, we dismiss this appeal for want of jurisdiction.  
See 
Tex. R. App. P.
 42.3(a), 43.2(f).



PER CURIAM



PANEL:  WALKER, GARDNER, and MCCOY, JJ.



DELIVERED:  August 7, 2008

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.